DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed April 25, 2022. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keyur P. Parikh, (Reg. No. 72807) on May 3, 2022.

3.	Claims 1-20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZUMWALT et al is cited for teaching project management task updater. Liang et al is cited to teach “Project management of web-based product development teleservice”. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
	1.	(Currently Amended)  A computer implemented method comprising:
	storing project data for a plurality of projects in a data store, the project data for each project including a project name, a project description, a project owner, and project subscription data, respective project subscription data for a respective project defining one or more subscribers to the respective project;
	according to a defined project update cadence, automatically triggering, by a project communication server system, 
		identifying a particular user identifier associated with a particular project owner of a particular project of the plurality of projects;
		generating a project update prompt including a link or a control for the particular project;
		transmitting, via a computer network, the project update prompt to the particular project owner of the particular project; and
		in response to a user selection of the link or the control of the project update prompt, causing display of a project update user interface on a project owner client device, the project update user interface comprising a project update data entry control that allows the particular project owner to input an update description providing details of project update of the particular project;
	receiving, at the project communication server system and via the computer network, from one or more project owner client devices, a plurality of project updates, each project update corresponding to a specific project and received by a respective project update data entry control of a respective project update user interface generated in response to a respective project update prompt; 
		
		
	
	storing  updates
	providing remote access to the plurality of project updates 
	according to a defined subscriber update cadence, automatically triggering, by the project communication server system, update process, 
		identifying one or more projects of the plurality of projects that a particular subscriber is subscribed to;
		retrieving, from the data store, a set of project updates for the one or more projects that the particular subscriber is subscribed to, at least one project update of the set of project updates includes the update description providing details of the at least one project update; 
		based on the retrieved set of project updates, generating a project update digest for the particular subscriber, the project update digest comprising a set of graphical objects, each graphical object comprising a project summary, a status indicator, and a flag control corresponding to the one or more projects that the particular subscriber is subscribed to; 
		transmitting, via the computer network, the project update digest to a subscriber client device;
		
		causing display of the set of graphical objects on the subscriber client device in a digest interface that allows the particular subscriber to scroll or swipe to view each graphical object of the set of graphical objects using an input device of the subscriber client device; and
		in response to a user selection of a particular flag control of a particular graphical object displayed on the digest interface, adding the particular graphical object to a list of flagged project update objects. 

	2.	(Currently Amended)  The computer implemented method of claim 1, wherein the project update process for the particular project is automatically triggered at a set of predetermined time periods according to athe defined project update 

	4.	(Currently Amended)  The computer implemented method of claim 1, wherein the subscriber update process for the particular subscriber is automatically and periodically triggered at particular subscriber update times according to the defined subscriber update cadence. 

	9.	(Currently Amended)  The computer implemented method of claim 1, further comprising:
	receiving a subscription request to subscribe a particular user to [[a]] the particular project
	in response to receiving the subscription request, subscribing the particular user to the particular project by associating the particular user with the particular project in the data store. 

	10.	(Currently Amended)  The computer implemented method of claim 1, further comprising:
	receiving an unsubscribe request to unsubscribe a particular user from [[a]] the particular project
	in response to receiving the unsubscribe request, unsubscribing the particular user from the particular project by removing an association of the particular user with the particular project from the data store. 

	11.	(Currently Amended)  A project communication server system comprising:
	a processing unit;
	a communications interface; and
	a non-transitory computer-readable storage medium storing sequences of instructions, which when executed by the processing unit, cause the processing unit to:
		store project data for a plurality of projects in a data store, the project data for each project including a project name, a project description, a project owner, and project subscription data, respective project subscription data for a respective project defining one or more subscribers to the respective project;
		according to a defined project update cadence, automatically triggering a project update process, the project update process causes the processing unit to:
			identify a particular user identifier associated with a particular project owner of a particular project of the plurality of projects;
			generate a project update prompt including a link or a control for the particular project;
			transmit, via a computer network, the project update prompt to the particular project owner of the particular project; and
			in response to a user selection of the link or the control of the project update prompt, cause display of a project update user interface on a project owner client device, the project update user interface comprising a project update data entry control that allows the particular project owner to input an update description providing details of project update of the particular project;
		receive, via the computer network and from one or more project owner client devices, a plurality of project updates, each project update corresponding to a specific project and received by a respective project update data entry control of a respective project update user interface generated in response to a respective project update prompt; 
			
		
		
		store updates 
		provide remote access to the plurality of project updates ;
		according to a defined subscriber update cadence, automatically trigger 
			identify one or more projects of a plurality of projects that [[the]] a particular subscriber is subscribed to;
			retrieve, from the data store, a set of project updates for the one or more projects that the particular subscriber is subscribed to, at least one project update of the set of project updates includes the update description providing details of the at least one project update;
			based on the retrieved set of project updates, generate a project update digest for the particular subscriber, the project update digest comprising a set of graphical objects, each graphical object comprising a project summary, a status indicator, and a flag control corresponding to the one or more projects that the particular subscriber is subscribed to;
			transmit, via the computer network, the project update digest to a subscriber client device
			cause display of the set of graphical objects on the subscriber client device in a digest interface that allows the particular subscriber to scroll or swipe to view each graphical object of the set of graphical objects using an input device of the subscriber client device; and
			in response to a user selection of a particular flag control of a particular graphical object displayed on the digest interface, add the particular graphical object to a list of flagged project update objects. 

	12.	(Currently Amended)  The project communication server system of claim 11, wherein the project update process for the particular project is automatically triggered at a set of predetermined time periods according to the defined project update 

	14.	(Currently Amended)  The project communication server system of claim 11, wherein the subscriber update process for the particular subscriber is automatically and periodically triggered at particular subscriber update times according to the defined subscriber update cadence. 

	19.	(Currently Amended)  The project communication server system of claim 11, wherein execution of the sequences of instructions further causes the processing unit to:
	receive a subscription request to subscribe a particular user to [[a]] the particular project
	in response to receiving the subscription request, subscribe the particular user to the particular project by associating the particular user with the particular project in the data store. 

	20.	(Currently Amended)  The project communication server system of claim 11, wherein execution of the sequences of instructions further causes the processing unit to:
	receive an unsubscribe request to unsubscribe a particular user from [[a]] the particular project
	in response to receiving the unsubscribe request, unsubscribe the particular user from the particular project by removing an association of the particular user with the particular project from the data store. 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“generating a project update prompt including a link or a control for the particular project;
		transmitting, via a computer network, the project update prompt to the particular project owner of the particular project; and
		in response to a user selection of the link or the control of the project update prompt, causing display of a project update user interface on a project owner client device, the project update user interface comprising a project update data entry control that allows the particular project owner to input an update description providing details of the project update of the particular project;
	receiving, at the project communication server system and via the computer network, from one or more project owner client devices, a plurality of project updates, each project update corresponding to a specific project and received by a respective project update data entry control of a respective project update user interface generated in response to a respective project update prompt;  
	storing the plurality of project updates in the data store;
	providing remote access to the plurality of project updates to a set of subscriber client devices over the computer network;
	according to a defined subscriber update cadence, automatically triggering, by the project communication server system, a subscriber update process, the subscriber update process comprising:
		identifying one or more projects of the plurality of projects that a particular subscriber is subscribed to;
		retrieving, from the data store, a set of project updates for the one or more projects that the particular subscriber is subscribed to, at least one project update of the set of project updates includes the update description providing details of the at least one project update; 
		based on the retrieved set of project updates, generating a project update digest for the particular subscriber, the project update digest comprising a set of graphical objects, each graphical object comprising a project summary, a status indicator, and a flag control corresponding to the one or more projects that the particular subscriber is subscribed to; 
		transmitting, via the computer network, the project update digest to a subscriber client device;
		causing display of the set of graphical objects on the subscriber client device in a digest interface that allows the particular subscriber to scroll or swipe to view each graphical object of the set of graphical objects using an input device of the subscriber client device; and
		in response to a user selection of a particular flag control of a particular graphical object displayed on the digest interface, adding the particular graphical object to a list of flagged project update objects." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“generate a project update prompt including a link or a control for the particular project;
			transmit, via a computer network, the project update prompt to the particular project owner of the particular project; and
			in response to a user selection of the link or the control of the project update prompt, cause display of a project update user interface on a project owner client device, the project update user interface comprising a project update data entry control that allows the particular project owner to input an update description providing details of the project update of the particular project;
		receive, via the computer network and from one or more project owner client devices, a plurality of project updates, each project update corresponding to a specific project and received by a respective project update data entry control of a respective project update user interface generated in response to a respective project update prompt; 
		store 
		provide remote access to the plurality of project updates to a set of subscriber client devices over the computer network;
		according to a defined subscriber update cadence, automatically trigger a subscriber update process, the subscriber update process causes the processing unit to:
			identify one or more projects of a plurality of projects that the particular subscriber is subscribed to;
			retrieve, from the data store, a set of project updates for the one or more projects that the particular subscriber is subscribed to, at least one project update of the set of project updates includes the update description providing details of the at least one project update;
			based on the retrieved set of project updates, generate a project update digest for the particular subscriber, the project update digest comprising a set of graphical objects, each graphical object comprising a project summary, a status indicator, and a flag control corresponding to the one or more projects that the particular subscriber is subscribed to;
			transmit, via the computer network, the project update digest to a subscriber client device;
			cause display of the set of graphical objects on the subscriber client device in a digest interface that allows the particular subscriber to scroll or swipe to view each graphical object of the set of graphical objects using an input device of the subscriber client device; and
			in response to a user selection of a particular flag control of a particular graphical object displayed on the digest interface, add the particular graphical object to a list of flagged project update objects.”
as recited in independent claim 11.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192